Court of Appeals
                         Sixth Appellate District of Texas

                                      JUDGMENT


In re Estate of June Elaine Gibson,                   Appeal from the County Court at Law of
Deceased                                              Rusk County, Texas (Tr. Ct. No. 2013-
                                                      148P). Opinion delivered by Chief Justice
No. 06-14-00098-CV                                    Morriss, Justice Moseley and Justice
                                                      Burgess participating.



       As stated in the Court’s opinion of this date, we find that the motion of the appellant to
dismiss the appeal should be granted. Therefore, we dismiss the appeal.
       We further order that the appellant, Karen Anderson, pay all costs of this appeal.


                                                      RENDERED JANUARY 23, 2015
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk